Judge GREENE
concurring.
While I agree with the majority in substantially every respect, one conclusion of the majority merits elaboration. As the majority upholds the validity of Judge Bailey’s sanctions order, it concludes it need not address any errors made in the disposition of defendants’ “motion to reconsider.” This conclusion, without more, incorrectly implies a valid sanctions order conclusively establishes the validity of an order denying the sanctions order’s reconsideration. The majority fails to consider the principle that a change in circumstance after entry of an order may warrant modifying, setting aside or otherwise reconsidering even a valid order.
In his discretion, Judge Bailey imposed sanctions, struck defendant’s defenses, but reserved damages for trial. Therefore, Judge Bailey’s sanctions order was a discretionary interlocutory order. See Stone v. Martin, 69 N.C. App. 650, 653, 318 S.E. 2d 108, 110 (1984). After the sanctions order, defendants first moved to amend or set aside the order under North Carolina Rules of Civil Procedure 52(b) and 60(b). However, as the sanctions order was interlocutory, defendants’ motion would not lie. N.C. Gen. Stat. Sec. 1A-1, Rules 52(b), 60(b); see O’Neill v. Southern Nat. Bank, 40 N.C. App. 227, 230-31, 252 S.E. 2d 231, 234 (1979). Defendants amended their motion to allege that “changed circumstances” required Judge Bailey’s order be modified.
It is true that other judges could set aside or modify Judge Bailey’s interlocutory order as a result of changed circumstances. See State v. Duvall, 304 N.C. 557, 562, 284 S.E. 2d 495, 499 (1981); Calloway v. Ford Motor Co., 281 N.C. 496, 502, 189 S.E. 2d 484, 488 (1972); Stone, 69 N.C. App. at 652, 318 S.E. 2d at 110. *203However, defendants argued Judge Bailey (not another judge) should modify the sanctions order if defendants showed “changed circumstances.” As Judge Bailey originated the sanctions order, he would normally have complete discretion, irrespective of changed circumstances, to set aside or modify his order during the term at which the order was entered:
“The general power of the court over its own judgments, orders and decrees in both civil and criminal cases, during the existence of the term at which they are first made, is undeniable. Until the expiration of the term the orders and judgments of the court are in fieri, and the judge has power, in his discretion, to make such changes and modifications in them as he may deem wise and appropriate for the administration of justice. . . .
[Citations omitted] Chriscoe v. Chriscoe, 268 N.C. 554, 557, 151 S.E. 2d 33, 35 (1966) (quoting State v. Godwin, 210 N.C. 447, 449, 187 S.E. 560, 561 (1936)). However, Judge Bailey entered his sanctions order on 16 January 1986 and heard the motion for reconsideration on 30 May 1986. As over four months passed after the sanctions order’s entry, I assume the original term of the order had expired before Judge Bailey heard the reconsideration motion. Therefore, Judge Bailey no longer had complete discretion to modify his order. Instead, he was permitted to alter the order only upon “changed circumstances.”1 See Stone, 69 N.C. App. at 653, 318 S.E. 2d at 110-11.
*204I would hold Judge Bailey did not abuse his discretion in ruling no changed circumstances warranted modification of his sanctions order. The only changed circumstance offered by defendants was their beleaguered “compliance” with Judge Bailey’s discovery and sanctions orders after Judge Bailey struck their defenses: this evidence demonstrates a change of heart, not circumstance.
The “changed circumstances” upheld in Stone are relevant to this case. In Stone, a trial judge had entered sanctions under Rule 37 and struck the defendants’ answer. Defendants had refused to answer discovery requests based on their reasonable interpretation of existing case law. After sanctions were imposed, appellate decisions subsequently restricted the scope of defendant’s alleged privilege. Coupled with the defendant’s willingness to comply after these adverse decisions, the change in law was deemed a significantly changed circumstance. 69 N.C. App. at 653, 318 S.E. 2d at 111.
The “changed” circumstances in the instant case do not rise to the level upheld by this Court in Stone. The defendants in Stone stood willing to comply with discovery as the result of a changed circumstance, the change in law. Defendants here argue their alleged willingness to comply is itself the changed circumstance. Such an interpretation invites improper manipulation of the “changed circumstances” standard. To strike Judge Bailey’s sanctions simply because defendants belatedly make effort to comply would reward their delay of discovery. This defeats the purpose of sanctions under N.C.R. Civ. P. 37(b). Therefore, Judge Bailey had ample discretion to rule no legally significant circumstances had changed.
Accordingly, though I believe the majority should have considered the disposition of defendants’ motion for reconsideration, I concur in the result as I find no error in Judge Bailey’s disposition.

. I note the likelihood defendants’ notice of appeal divested Judge Bailey of jurisdiction to set aside or modify his sanctions order. See Wiggins v. Bunch, 280 N.C. 106, 108, 184 S.E. 2d 879, 880 (1971). However, there are two pertinent exceptions to the general rule that a pending appeal divests the trial court of jurisdiction to enter subsequent orders: (1) notwithstanding the appeal, the trial court can modify or set aside its order during the term at which the order is entered; (2) the trial judge may adjudge the appeal abandoned and thereby re-vest himself with jurisdiction. Id. As noted above, the “term” exception is not applicable since the term had expired. However, as the jurisdiction issue has been raised by neither party and as the record does not reflect the facts necessary to determine abandonment, I do not address the question whether Judge Bailey had jurisdiction to hear motions for reconsideration made after defendants had given notice of appeal. As defendants’ motion for reconsideration was originally brought under Rules 52(b) and 60(b), I note notice of appeal does not divest the trial court’s jurisdiction to entertain motions to amend findings under Rule 52(b). Parrish v. Cole, 38 N.C. App. 691, 248 S.E. 2d 878 (1978). However, notice of appeal does divest the trial court of jurisdiction to hear motions under Rule 60(b). Wiggins, 280 N.C. at 110-11, 184 S.E. 2d at 881-82.